Title: From George Washington to Benjamin Harrison, Jr., 21 November 1790
From: Washington, George
To: Harrison, Benjamin Jr.



Dear Sir,
Mount Vernon November 21st 1790.

If you can serve me by having the deed from Muse to me fully recorded, it will be an acceptable act—The deed is in the Clerk’s Office, and will shew what is necessary to be done—and who are the witnesses. If it cannot be accomplished without running me to the expence of subpoenas, I must and will incur that expence.
Enclosed I send you all the Patents which are in my possession, and which through my means the family of Mr Fry has obtained. It is a fact well known to most of the Patentees that had it not been for my exertions and decided conduct the proclamation of Governor Dinwiddie, offering a bounty of land, would never have been recognised. for the dereliction of the Governor and Council to fulfil their promise was such that scarce any thing short of an absolute demand on the score of justice, on the

pledged faith of Government, would ever have obtained an order for the survey, and, even then, had it not been for the trouble I took, and the money I advanced, this order would have been nugatory.
This is a short recital of the fact; after having given which, if the Gentleman claiming under Joshua Fry Esquire inclines to pay what is justly due to me, the enclosed list of ballances, which is original, and for that reason must be returned to me, will shew what my advances are for his proportion of the land—If he pays this sum with interest since the year 1772 when the patents issued were paid for, and the title became perfect, it will be no more than what is due in gratitude, and to justice If he inclines to pay the principal only, let him do it and the matter will close, Or, lastly, if he chuses to do neither, preferring to receive the patents without paying any thing, e’en let them go forth, for I shall not appear in a Court of law for this, or any of these ballances, which you will perceive are due to me.
The heirs of Colonel Fry, besides the land contained in the enclosed patent, are entitled to 7242 acres, in a larger tract, patented in the names of the late Genl Andw Lewis, Genl Stephens and others—but this patent is not in my possession, nor do I know in which of the Patentee’s hands it is to be found. I am dear Sir, your most obedt Servant

G. Washington.

